Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to an application filed June 5, 2020. Claims 1-20 are pending in this application.

Claim Objections
Claims 7, 11, 19, and 20 are objected to because of the following informalities:  Missing comma after numbering and end of preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “unit configured to” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear which structural elements are tied to each “unit configured to” of the claims.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akula et al. (US 2012/0210413 A1).

With respect to claim 1, Akula discloses a browsing management server for managing browsing of a web page by a user in accordance with an access from a first web browser of an apparatus (Abstract), the browsing management server comprising:
a management unit configured to manage an ID ([0030], authentication server maintains user identifier and password);
a display unit configured to display access information including the ID managed by the management unit, on the first web browser ([0109],display unit contains display screen to display images defined by display signals);
a reception unit configured to receive an access request from a second web browser ([0026], each client system generates HTTP requests using client browser to (applications) are provided with a webpage to enter authentication information); and
a display control unit configured to cause the second web browser to display a predetermined web page ([0036], providing a webpage to user to receive authentication information), based on the ID which is included in the access request received by the reception unit and is managed by the management unit ([0035]-[0036], if user is logging on for the first time, a webpage to enter authentication information is provided to the user; access is granted afterwards),
wherein, in response to completion of predetermined processing which is performed based on the predetermined web page displayed on the second web browser by the display control unit, a first web page is displayed on the first web browser ([0059] and [0063], user requesting access to resources (applications) is granted access based on SSO session previously created on another browser), and
wherein, in a case where display of a second web page, which is provided by a predetermined server, is requested by the user on the first web browser of the apparatus, the first web browser is controlled to perform a display for prompting an access to the predetermined server from another apparatus ([0041], [0069], [0073], and [0087]-[0088], client browser instance performs additional requests, wherein the client browser is authenticated already or may need to be authenticated for the first time).
With respect to claim 2. The browsing management server according to claim 1, wherein, in a case where the predetermined web page is accessed from the second web browser and the predetermined processing is performed, the display unit generates 
With respect to claim 3, Akula discloses the browsing management server according to claim 1, wherein the access information is information for identifying a domain of the browsing management server and the ID that follows the domain ([0038] and [0042]), and the access information is sent to the first web browser in a URL format that can be confirmed by the user ([0038]).
With respect to claim 4, Akula discloses the browsing management server according to claim 1, wherein the access information is information for identifying a domain of the browsing management server and the ID that follows the domain ([0038] and [0042]), and the access information is sent to the first web browser in a format of a one-dimensional code or a two-dimensional code ([0041]).
With respect to claim 5, Akula discloses the browsing management server according to claim 1, wherein the ID has a valid period ([0042]).
With respect to claim 6, Akula discloses the browsing management server according to claim 1, wherein the ID is a one-time ID ([0042]).
With respect to claim 8, Akula discloses the browsing management server according to claim 1, wherein the first web browser and the second web browser are mounted on different client terminals (Figures 1, 2, and [0048]).
With respect to claim 9, Akula discloses the browsing management server according to claim 8, wherein the client terminal mounted with the second web browser has a memory with a larger capacity, compared to the client terminal mounted with the 
With respect to claim 10, Akula discloses the browsing management server according to claim 1, wherein the first web browser and the second web browser are mounted on the same client terminal ([0050]).
With respect to claim 12, Akula discloses the browsing management server according to claim 1, wherein the display control unit notifies the second web browser of the access information for accessing the predetermined web page, so that the predetermined web page is displayed on the second web browser ([0040]-[0041] and [0059]).
With respect to claim 13, Akula discloses the browsing management server according to claim 12, wherein the management unit manages the ID in association with the access information for accessing the predetermined web page, and the display control unit notifies the second web browser of the access information which is managed in association with the ID included in the access request received by the reception unit ([0038]-[0041] and [0059]).
With respect to claim 14, Akula discloses the browsing management server according to claim 12, wherein the predetermined processing is authentication processing, and in response to completion of the authentication processing, the display unit displays the first web page on the first web browser ([0004], [0026], and [0063]).
With respect to claim 15, Akula discloses the browsing management server according to claim 12, wherein the apparatus is a printing apparatus ([0083]).
With respect to claim(s) 16-17, the method and system of claim(s) 16-17 does/do not limit or further define over the server of claim(s) 1. The limitations of claim(s) 16-17 is/are essentially similar to the limitations of claim(s) 1. Therefore, claim(s) 16-17 is/are rejected for the same reasons as claim(s) 1. Please see rejection above.	
With respect to claim 18. The browsing management system according to claim 17, wherein the first web browser periodically accesses the browsing management server, so that the receiving unit receives the predetermined notification ([0019] and [0049], receiving requests and determining whether a client is authenticated or not. If not, the request is redirected to authentication server for authentication by presenting an authentication web page to enter user ID and password).
With respect to claim 19, Akula discloses the browsing management system according to claim 17 further comprising a server configured to provide the predetermined web page to the first web browser and the second web browser ([0028], [0030], and [0036]).
With respect to claim 20, Akula discloses the browsing management system according to claim 17 further comprising the apparatus provided with the first web browser and an apparatus provided with the second web browser (Figures 1, 2, and [0048]), the apparatus provided with the second web browser being different from the apparatus provided with the first web browser (Figures 1, 2, and [0048]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2012/0210413 A1), in view of Kawamoto et al. (US 2018/0069972 A1).

With respect to claim 7, Akula discloses the browsing management server according to claim 1, wherein the ID is issued in a case where the determination unit determines that the predetermined web page is to be displayed 
 Akula does not explicitly teach a determination unit configured to determine whether the predetermined web page can be displayed on the first web browser or not, based on version information of the first web browser or information of a web page that is registered in advance, and, in accordance with the determination, determine whether the predetermined web page is to be displayed on a web browser different from the first web browser or not;
However, Kawamoto discloses a determination unit configured to determine whether the predetermined web page can be displayed on the first web browser or not, based on version information of the first web browser or information of a web page that is registered in advance, and, in accordance with the determination, determine whether the predetermined web page is to be displayed on a web browser different from the first 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Akula with the teachings of Kawamoto and determine whether a web page can be displayed and using a different browser to display the web page based on the determination, in order to allow a web page that may not be compatible with a first browser to be displayed at a second browser and prevent display errors that may occur when displaying a webpage that does not conform with a browser.
With respect to claim 11, Akula discloses the browsing management server according to claim 8 wherein Akula discloses the ID is issued in a case where the determination unit determines that the predetermined web page is to be displayed ([0035]-[0036] and [0109]);
Akula does not explicitly teach a determination unit configured to determine whether the predetermined web page can be displayed on the first web browser or not, based on version information of the first web browser, information of the predetermined web page that is registered in advance, or the type of the client terminal mounted with the first web browser, and, in accordance with the determination, determine whether the predetermined web page is to be displayed on a web browser different from the first web browser or not;
However, Kawamoto discloses a determination unit configured to determine whether the predetermined web page can be displayed on the first web browser or not, based on version information of the first web browser, information of the predetermined 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Akula with the teachings of Kawamoto and determine whether a web page can be displayed and using a different browser to display the web page based on the determination, in order to allow a web page that may not be compatible with a first browser to be displayed at a second browser and prevent display errors that may occur when displaying a webpage that does not conform with a browser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        September 22, 2021